Deen, Presiding Judge.
Gregory Charles Bennett has filed a direct appeal from a September 18, 1984, order of the Lowndes County Superior Court requiring him to pay child support and alimony for the benefit of appellee and their minor child. The appeal was filed in the Supreme Court, which transferred the case to this Court. Appellee Barrett has filed a reply brief and also a motion to dismiss the appeal on the ground that the case is of a type which, under OCGA § 5-6-35 (a) (2), requires the filing of an application for an appeal.
Our scrutiny of the entire record indicates that the instant case does come within the ambit of the cited Code section, and that the appeal should therefore be dismissed for failure to follow the prescribed procedure.

Appeal dismissed.


Pope and Beasley, JJ., concur.

Roger J. Dodd, for appellee.